Exhibit 10.27
Third Amendment to the
FOSTER WHEELER AG
Annual Executive Short-Term Incentive Plan
(As Amended and Restated Effective January 1, 2006)
     The Foster Wheeler AG Annual Executive Short-Term Incentive Plan (the
“Plan”) is hereby amended as follows, pursuant to a resolution adopted by the
Board of Directors at its meeting held November 4, 2010:

  1.   Section 2.03 of the Plan is amended to read in its entirety as follows,
the following new Sections are added as Section 2.04 and 2.08 of the Plan, and
the other Sections of Article 2 of the Plan are re-numbered accordingly:      
2.03 CEO.         “CEO” shall mean the Chief Executive Officer of the Company.  
    2.04 Cause         “Cause” shall mean (a) if the Participant is a party to
an employment agreement that defines “Cause” or a substantially similar term,
the same meaning as in the Participant’s employment agreement with the Company
or one of its affiliates, or (b) if the Participant is not a party to an
employment agreement with the Company or one of its affiliates, the same meaning
as “discharge for cause” or such other similar term in the severance pay plan or
other document that would govern any right the Participant may have to severance
pay following the Participation’s termination of employment.       2.08 Good
Reason         “Good Reason” shall mean (a) if the Participant is a party to an
employment agreement with the Company or one of its affiliates that defines
resignation for “Good Reason” or a substantially similar term, the same meaning
as in the Participant’s employment agreement, or (b) if the Participant is not a
party to an employment agreement with the Company or one of its affiliates, the
same meaning as “resignation for good reason” or such other similar term in the
severance pay plan or other document that would govern any right the Participant
may have to severance pay following the Participation’s termination of
employment. If neither (a) nor (b) applies to a particular Participant, the
Participant shall not be deemed to have resigned for Good Reason under this
Plan.     2.   The first sentence of Section 3.02 of the Plan is revised to read
in its entirety as follows:         In addition, Senior Executives hired after
January 1, and Senior Executives who cease to be active full-time Senior
Executives for the entire calendar year due to death, Disability, Leave of
Absence, termination by the Company without Cause, or resignation for Good
Reason shall remain Participants for the calendar year in which any of the
foregoing events occurs.

 



--------------------------------------------------------------------------------



 



  3.   Section 6.01 of the Plan is revised to replace the word “Board” both
times it appears with the word “Committee.”     4.   The Amendment shall take
effect on the date approved by the Board of Directors.

     IN WITNESS WHEREOF, the Company has caused this Third Amendment to the Plan
to be executed.

            FOSTER WHEELER AG
      By:   /s/ Eric M. Sherbet         Name:   Eric M. Sherbet        Title:  
Secretary   

2